DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. 2005/0031515 A1.
The abstract and also the DETAILED DESCRIPTION OF THE PREFERRED EMBODIMENTS in this US 2005/0031515 A1 describe a method and system for abating the emissions at least HCl out of an exhaust gas emitted from a cement kiln/manufacturing facility (please note paragraph number 30, in particular).  The general method and system include the features of collecting lime dust in bag house; transferring the lime kiln dust into a silo; transferring the lime kiln dust to a hydrator (where the lime kiln dust is mixed w/ water); exposing the lime kiln dust to dry flashing, and then injecting this lime kiln dust into what appears to be an exhaust gas conduit associated w/ the cement production facility so that the dust reacts w/ and removes at least the HCl out of the exhaust gas (please note at least paragraph numbers 25 and 26, specifically).  Additionally, a fan may be used to help inject the kiln dust into the exhaust conduit (please note at least paragraph number 26, in particular).
prima facie obviousness. 
	The difference between the Applicants’ claims 10 and this US 2005/0031515 A1 is that the Applicants’ independent claim 10 also recite the feature that the raw meal (i. e. kiln dust) is injected into an “up going” (i. e. ascending?) flow of gas (whereas this US 2005/0031515 A1 does not appear to specify exactly what direction the exhaust gas is traveling in the conduit that receives the dust), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such description of the particular flow direction of the exhaust gas being treated appears to be an obvious choice of engineering design w/ no particular unexpected advantage associated w/ it.

Allowable Subject Matter
The Applicants’ independent claim 1 as well as the claims that are directly or indirectly dependent thereon and are also directed to the claimed “method” (i. e. the Applicants’ dependent claims 2, 3 and 5-9) and also the Applicants’ independent claim 11 have been allowed over the teachings provided in this US 2005/0031515 A1 for the reasons provided in the Applicants’ Amendment, Remarks and Affidavit filed on February 10, 2022.

Response to Arguments
The Applicant's arguments filed February 10, 2022 have been fully considered but they are not fully persuasive.
The Applicants’ arguments and Affidavit directed to the Applicants’ claimed “methods” set forth in at least the Applicants’ independent claims 1 and 11 are persuasive and rendered all of the pending “method” claims allowed over the art.  However, the Applicants did not provide any arguments that showed the novel and/or unobvious differences between the structural features set forth in the Applicants’ independent claim 10 (which is drawn to an apparatus) and the structural features associated w/ the system described in this US 2005/0031515 A1.  The Applicants are reminded that the patentability of an independent claim that is drawn to an “apparatus” turns on the structural/device limitations in that apparatus claim – but not method steps.
As a side issue, it noted that the independent claim 10 is directed to an apparatus for performing the method of claim 1.  The Applicants are advised that the MPEP is critical of a sole apparatus claim that recites (or embraces??) method steps within that claim: please note the discussion of the IPXL Holdings vs Amazon.com Inc, 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed Cir 2005) court decision cited in section 2173.05(p)(II) in the MPEP.  The Applicants may want to circumvent such issues by cancelling claim 10 and re-presenting it in the form of a new independent claim that is directed to a “system” (rather than the “apparatus” of claim 10) – if the Applicants wish to persue the invention and subject matter of their independent claim 10.  This U. S. examiner is not aware of any such complaints/restrictions directed to independent claims drawn to a “system”.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736